DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Acknowledgment
Claims 31-33 are newly added and field on 3/4/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 13-14, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser  et al. (US. 20130289540A1)(“Zeltser”) in view of Herbert et al. (US. 20090287178A1) (“Herbert”).
Re Claim 1, Zeltser discloses a method of producing and delivering matter within a mammal (abstract, Fig. 1) comprising: inserting an apparatus (8), comprising an accumulation chamber (chamber between 26 and 36), a pump (36 ), and an isolation chamber (between 34 and 18), within a mammal (Fig. 1); flowing interstitial fluid within the mammal through a tissue prevention member  (filter 26) of an accumulation chamber into the accumulation chamber (tissue fluid, ¶0105, ¶0097); pumping, with the pump, the interstitial fluid from the accumulation chamber into the isolation chamber to provide nutrients to transplanted cells disposed within the isolation chamber (the transplanted cell is in 34, ¶0099, ¶0100); producing the matter with the transplanted cells disposed within the isolation chamber (¶0041, ¶0099); and pumping the matter from the isolation chamber to a desired location within the mammal (¶0107, 0123, diabetes is the chronic liver disease; not regulating the blood sugar); and first valve (64, ¶0407) of the apparatus controlling the flow of the interstitial fluid (Fig. 2, ¶107), but it fails to disclose a second valve.
However, Herbert discloses an implantable device (¶0077, Figs. 3a-3h and Fig. 4a-4b, ¶0083) has accumulation chamber (inside 322 or inside 392 or inside 408) and valves that controls the body fluid ( two one-way valves  on 396 and 399, ¶0078, Fig. 3I or two valves ¶0083).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify apparatus of Zeltser to include a second valve so that the  apparatus has a second valve for controlling the flow of the interstitial fluid as taught by Herbert for the purpose of using a fluid element to control the fluid in one direction and direct the fluid out of the accumulation reservoir (Herbert, ¶0078, ¶0083). 
Re Claim 2, Zeltser discloses wherein the inserting the apparatus within the mammal comprises inserting the apparatus into a subcutaneous tissue of the mammal (Zeltser, Fig. 1, ¶0123).  
Re Claim 3, Zeltser discloses the tissue prevention member preventing tissue from blocking the accumulation chamber (Zeltser, the semi-permeable membrane, ¶0111 and or filter 24 and filter 26, ¶0107).  
Re Claim 4, Zeltser discloses wherein the tissue prevention member comprises a porous, liquid permeable interstitial fluid filter, screen, or mesh (Zeltser, the semi-permeable membrane, ¶0111 and or filter 24 and filter 26, ¶0107).  
Re Claim 9, Zeltser discloses inserting the transplanted cells into the isolation chamber prior to the apparatus being inserted the mammal (Zeltser,  ¶0009, ¶0027).  
Re Claim 13, Zeltser discloses wherein the pumping the matter from the isolation chamber to the desired location comprises pumping the matter from the isolation chamber, through a catheter of the apparatus (Zeltser,  catheter from 16 to 18, Fig. 1), to the desired location (Fig. 1, Zeltser).  
Re Claim 14, Zeltser discloses wherein the desired location is a peritoneal cavity or a portal vein of the mammal (Fig. 1, ¶0115, Zeltser). 
Re Claim 31, Zeltser wherein the accumulation chamber comprises a cylindrical chamber (chamber between 26 and 36) comprising a top surface comprising the pump (36) and a bottom surface (close to 26), opposed to the top surface (Fig. 1), which comprises an inlet ( inlet close to 26), and the flowing the interstitial fluid through the tissue prevention member (26, the inlet) of the accumulation chamber further comprises flowing the interstitial fluid through the inlet into the accumulation chamber (¶0097). 
Re Claim 32, Zeltser discloses wherein the isolation chamber comprises a filter (22, 30) sized to allow the matter to pass through the filter but to prevent NK cells, T cells, and/or B cells of the mammal from passing through the filter, the pumping the matter from the isolation chamber to the desired location further comprises pumping the matter through the filter, and further comprising the filter preventing the NK cells, the T cells, and/or the B cells of the mammal from passing through the filter (¶0098-0099, ¶0107).  
Re Claim 33, Zeltser discloses wherein the isolation chamber comprises a surface opposed to the filter ( lower 34), but it fails to disclose which comprises an elastomeric material, and further comprising the matter pumped into the isolation chamber expanding the elastomeric material.
However, Herbert discloses an implantable device (¶0077, Figs. I ¶0083) has accumulation chamber (inside 392 ) and isolated chamber (inside 392) comprises an elastomeric material (¶0084, the valve), and further comprising the matter pumped into the isolation chamber expanding the elastomeric material (¶0084).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify isolated chamber of Zeltser so that it comprises an elastomeric material, and further comprising the matter pumped into the isolation chamber expanding the elastomeric material as taught by Herbert for the purpose of minimizing the fluctuation in the pressure inside the chamber (Herbert, ¶0084). 
Claims 5, 10, 15-18, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser in view of Herbert  and further in view of Bodor et al. (US. 20100204683A1) (“Bodor”).
Re Claim 5, Zeltser in view of Herbert fails to disclose wherein the tissue prevention member has a pore size in a range of 1 micron to 100 microns.
 However, Bodor discloses an implantable device (Fig. 10) has accumulation chamber (inside 16) has the tissue prevention member (40) with a pore size in a range of 1 micron to 100 microns (range around 100 microns, ¶0080).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser so that the tissue prevention member has a pore size in a range of 1 micron to 100 microns as taught by Bodor for the purpose of using desired pore size for permitting specific body fluid (Bodor, ¶0080). 
Re Claim 10, Zeltser discloses that if the cell is dead then chamber can be replaced (¶0016, Zeltser), but Zeltser in view of Herbert fails specifically to disclose the step of inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal.  
However, Bodor discloses an implantable device (Fig. 10) has accumulation chamber (inside 16) has the tissue prevention member (40) with a pore size in a range of 1 micron to 100 microns (range around 100 microns, ¶0080) and inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal (¶0031 as it is refillable).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser so that inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal as taught by Bodor for the purpose of refiling the implantable device as recognized step of implantable devices (Bodor, ¶0031).
Re Claim 15, Zeltser in view of Herbert fails to disclose treating the anemia with the matter.
However, Bodor discloses an implantable device (Fig. 10) used cell for treating anemia with the matter (¶0001, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that treating anemia with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
  Re Claim 16, Zeltser in view of Herbert fails to disclose wherein the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin.
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the anemia with the matter and wherein the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin (¶0001, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser so that the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 17, Zeltser in view of Herbert fails to disclose treating chronic pain with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the chronic pain with the matter (¶0142 for deficient of neurotransmitter pain).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that treating chronic pain with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 18, Zeltser in view of Herbert fails to disclose wherein the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the chronic pain with the matter (¶0142 for deficient of neurotransmitter pain), wherein the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines (cell produce peptide, ¶0010, cell produce catecholamine ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 21, Zeltser in view of Herbert fails to disclose treating hearing loss with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hearing loss with the matter (cell produce peptide, ¶0010, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that hearing loss with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 22, Zeltser in view of Herbert fails to disclose wherein the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hearing loss with the matter and wherein the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor.   (cell produce peptide, ¶0010, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified  Zeltser so that the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 23, Zeltser fails to disclose treating hemophilia with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hemophilia with the matter (cell hemophilia, ¶0017, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that treating hemophilia with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 24, the modified Zeltser fails to disclose wherein the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII.  
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII (factor VIII ¶0017, cell produce factor VIII ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII tor as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 25, the modified Zeltser fails to disclose treating renal failure with the matter. 
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells for treating renal failure with the matter (¶0139).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that treating renal failure with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
 Re Claim 26, the modified Zeltser fails to disclose wherein the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors. 
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells for treating the renal failure with the matter (¶0139) and wherein the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors (¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
 Re Claim 27, the modified Zeltser fails to disclose treating chronic liver disease with the matter.  
However, Bodor discloses an implantable device (Fig. 10) and wherein treating the chronic liver disease with the matter (¶0125).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that treating chronic liver disease with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 28, the modified Zeltser fails to disclose wherein the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors.  
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors (¶0125).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 29, the modified Zeltser fails to disclose treating neurological disease with the matter. 
However, Bodor discloses an implantable device (Fig. 10) and wherein treating the neurological disease with the matter (¶0139, ¶0140).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that treating  neurological disease with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 30, the modified Zeltser fails to disclose wherein the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factors.
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factors (¶0016,¶0140).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of the modified Zeltser so that the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factors as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser et al. (US. 20130289540A1)(“Zeltser”) in view of Herbert and further  in view of Ash (US. 4,368,737).
Re Claim 6, Zeltser in view of Herbert fails to disclose the tissue prevention member comprises a tortuous path.
However, Ash discloses an implantable device (Fig. 6) has accumulation chamber (16) has the prevention member (post 20) and wherein the tissue prevention member comprises a tortuous path (path between the posts 20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser to include the posts so that the tissue prevention member comprises a tortuous path as taught by Ash for the purpose of enhancing the facilitating the fluid body to enter the chamber (Ash, abstract). 
Re Claim 7, Zeltser in view of Herbert fails to disclose wherein the tortuous path comprises a plurality of spaced-apart posts.  
However, Ash discloses an implantable device (Fig. 6) has accumulation chamber (16) has the prevention member (post 20) and wherein the tissue prevention member comprises a tortuous path (path between the posts 20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser to include the posts so that the tortuous path comprises a plurality of spaced-apart posts as taught by Ash for the purpose of enhancing the facilitating the fluid body to enter the chamber (Ash, abstract). 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser and Herbert and Bodor and further in view of Ginggen (US. 20060089619A1).
Re Claim 11, Zeltser and Herbert and Bodor fails to disclose inserting the transplanted cells into the isolation chamber using a needle. 
However, Ginggen discloses an implantable device (Fig.1) has isolation chamber (inside 36) and inserting the refillable material into the isolation chamber using a needle (the needle 32).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser so that inserting the transplanted cells into the isolation chamber using a needle as taught by Ginggen for the purpose of easily refiling the implantable device as recognized step of implantable devices (Ginggen, ¶0004, note that the Ginggen refills the chamber by drug, but Bodor suggest the refilling the reservoir as indicated in claim 10). 
  Re Claim 12, Zeltser and Herbert and Bodor fails to disclose inserting the transplanted cells into the isolation chamber through a septum or port.  
However, Ginggen discloses an implantable device (Fig.1) has isolation chamber (inside 36) and inserting the refillable material into the isolation chamber using a needle (the needle 32) through a septum or port (30).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of the modified Zeltser so that inserting the transplanted cells into the isolation chamber through a septum or port as taught by Ginggen for the purpose of easily refiling the implantable device as recognized step of implantable devices (Ginggen, ¶0004, note that the Ginggen refills the chamber by drug, but Bodor suggest the refilling the reservoir as indicated in claim 10). 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser in view of  Herbert and further  in view of Calias et al. (US. 2012000320202A1) (“Calias”).
Re Claim 19, Zeltser in view of  Herbert fails to disclose wherein treating fabry disease with the matter. 
However, Calias discloses an implantable device (Fig.1) treating fabry disease with the matter (¶0030).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplanted cells of the modified Zeltser so that treating fabry disease with the matter as taught by Calias for the purpose of heeling a desired diseased (Calias, ¶0030). 
 Re Claim 20, Zeltser in view of  Herbert fails to disclose wherein the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme.  
However, Calias discloses an implantable device (Fig.1) treating the fabry disease with the matter (¶0030), wherein the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme (¶0513)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplanted cells of the modified Zeltser so that the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme as taught by Calias for the purpose of heeling a desired diseased (Calias, ¶0030). 

Response to Arguments
Applicant’s arguments, see remark, filed 6/15/2022, with respect to newly added claims 31-33 have been fully considered and are not persuasive.  Zeltser in view of Herbert discloses a filet and elastomeric member see the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783